J-S56018-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

LINWOOD CHESTER COPELAND

                            Appellant                   No. 575 MDA 2014


                 Appeal from the PCRA Order of March 4, 2014
               In the Court of Common Pleas of Dauphin County
               Criminal Division at No.: CP-22-CR-0005742-2012


BEFORE: PANELLA, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY WECHT, J.:                             FILED OCTOBER 23, 2014

       Linwood Chester Copeland appeals from the order dismissing his first

petition pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-46.      Specifically, he claims ineffective assistance of plea counsel.

We affirm.

       On June 10, 2013, following oral and written guilty plea colloquies,

Copeland entered a negotiated guilty plea to indecent assault, unlawful

contact of a minor, and corruption of minors.1          The same day, he was

sentenced to not less than two and a half nor more than five years’

____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
1
     18 Pa.C.S.A.           §§   3126(a)(7),   6318(a)(1),   and   6301(a)(1)(ii),
respectively.
J-S56018-14



incarceration each for indecent assault and corruption of minors, and two

years’ supervision for unlawful contact with a minor, all to be served

consecutively, for an aggregate sentence of five to ten years’ incarceration

plus two years’ supervision. Copeland did not file post-sentence motions or

a direct appeal.      Following evaluation by the Sexual Offender Board, on

September 4, 2013, Copeland was determined to be a sexual offender

subject to registration upon release. See 42 Pa.C.S.A. § 9799.12.

       On December 4, 2013, Copeland filed a pro se PCRA petition, claiming

ineffective assistance of counsel because his sentences were ordered to be

served consecutively instead of concurrently and because counsel failed to

correct this oversight upon Copeland’s request. The PCRA court appointed

counsel, who filed a Turner/Finley no-merit letter2 on January 24, 2014,

stating that, upon her independent review, Copeland’s petition had no merit.

On February 3, 2014, the PCRA court granted counsel’s motion to withdraw

and issued notice pursuant to Pennsylvania Rule of Criminal Procedure 907

of its intent to dismiss Copeland’s petition without a hearing.     Copeland

responded pro se on February 21, 2014, stating that he wished to proceed

with his petition and that he “[did] have merit in [his] complaints.” Reply to

Order of Intention to Dismiss, 2/21/2014.        On March 4, 2014, the PCRA

court dismissed Copeland’s petition.
____________________________________________


2
    See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).




                                           -2-
J-S56018-14



      Copeland timely filed a pro se notice of appeal, and pursuant to the

PCRA court’s order, a timely concise statement of errors complained of on

appeal on April 16, 2014. See Pa.R.A.P. 1925(b). The PCRA court entered

its opinion pursuant to Pennsylvania Rule of Appellate Procedure 1925(a) on

April 23, 2014, incorporating by reference its memorandum opinion of

February 3, 2014.

      Copeland raises one issue for our review: “Was [Copeland] denied the

effective assistance of counsel where trial counsel refused to file withdrawal

of [his] plea, reconsideration, and modification of the 5-10 year sentence[?]”

Copeland’s Brief at 7 (unnumbered).

      On appeal from the denial of PCRA relief, our standard of review
      calls for us to determine whether the ruling of the PCRA court is
      supported by the record and free of legal error. The PCRA
      court’s findings will not be disturbed unless there is no support
      for the findings in the certified record.

Commonwealth v. Lewis, 63 A.3d 1274, 1278 (Pa. Super. 2013).

      To prevail on a claim alleging counsel’s ineffectiveness under the
      PCRA, Appellant must demonstrate (1) that the underlying claim
      is of arguable merit; (2) that counsel’s course of conduct was
      without a reasonable basis designed to effectuate his client’s
      interest; and (3) that he was prejudiced by counsel’s
      ineffectiveness, i.e. there is a reasonable probability that but for
      the act or omission in question the outcome of the proceeding
      would have been different.

      It is clear that a criminal defendant’s right to effective counsel
      extends to the plea process, as well as during trial. However,
      [a]llegations of ineffectiveness in connection with the entry of a
      guilty plea will serve as a basis for relief only if the
      ineffectiveness caused the defendant to enter an involuntary or
      unknowing plea. Where the defendant enters his plea on the
      advice of counsel, the voluntariness of the plea depends on

                                     -3-
J-S56018-14


      whether counsel’s advice was within the range of competence
      demanded of attorneys in criminal cases.

Commonwealth v. Wah, 42 A.3d 335, 338-39 (Pa. Super. 2012) (citations

and quotation marks omitted).

      Copeland contends that his plea was involuntary because counsel led

him to believe that if he pleaded guilty to the felony charges he would

receive a sentence of two and a half to five years each, to run concurrently.

Copeland’s Brief at 8. This claim is belied by the record.

      On June 10, 2013, Copeland submitted a written guilty plea colloquy,

in which he acknowledged that his attorney had explained the charges and

associated maximum penalties, that he was satisfied with his attorney and

his representation, and that his plea was voluntarily made and in his best

interests. Written Plea Colloquy, 6/10/2013. At the plea hearing, the court

conducted an additional oral colloquy, at which the following was elicited:

      [The Commonwealth]: . . . It is my understanding the defendant
            is prepared to enter a guilty plea pursuant to a negotiated
            plea agreement in this matter; specifically, the defendant
            would receive a sentence of five to ten years in a State
            Correctional Institut[ion] and that he would receive a
            consecutive two years of probation.

                                *      *     *

            In addition, the defendant would be subject to the
            standard conditions for sexual offenders.

            It’s my understanding further, Your Honor, that he is
            willing to be sentenced today so that he can be transferred
            to SCI, and that we would do the Megan’s Law hearing
            during a subsequent proceding. And we would just submit
            a court order to Your Honor for the evaluation.

      The Court: Excellent.

                                     -4-
J-S56018-14


      [The Commonwealth]: Sir, is that your understanding of the
            agreement in this case?

      [Copeland]:       Yes.

Notes of Testimony (“N.T.”) Guilty Plea, 6/10/2013, at 2-3. Additionally, the

Commonwealth asked Copeland, “Do you understand that by signing this

colloquy that you are indicating you understand everything in it, you’ve

reviewed it with your attorney, and it is your intention to enter a guilty plea

to the charges pursuant to the negotiated guilty plea agreement?” to which

he responded, “Yes.”    Id. at 5.   The court accepted the guilty plea and

counsel for Copeland requested that the court “impose the negotiated

agreement in this case.”   Id. at 7.   Thus, the court structured Copeland’s

guilty pleas to Count 1 and Count 3 to two and a half to five years each, to

be served consecutively, for an aggregate sentence of the agreed-to five- to

ten-year sentence. Id. at 12.

      It is well-settled that “[a] defendant is bound by the statements he

makes during his plea colloquy, and may not assert grounds for withdrawing

the plea that contradict statements made when he pled.” Commonwealth

v. Stork, 737 A.2d 789, 790-91 (Pa. Super. 1999).        Consequently, where

Copeland agreed with the Commonwealth that he had knowingly and

voluntarily negotiated a sentence of five to ten years’ incarceration, N.T. at

2, he cannot now claim that he believed the two-and-a-half to five year

sentences on Counts 1 and 3 would be ordered to be served concurrently.

Therefore, there is no underlying merit to his claim that his negotiated guilty



                                     -5-
J-S56018-14



plea was involuntary or unknowing, and his claim of ineffective assistance of

counsel on this ground fails. Wah, 42 A.3d at 338-39. The record supports

the findings of the PCRA court, and Copeland is not entitled to relief on this

claim.

      Additionally, Copeland contends that counsel was ineffective for failing

to file a motion to correct his sentence.

      “Counsel’s failure to file post-sentence motions [does] not fall within

the narrow ambit of ineffectiveness claims requiring no finding of prejudice.”

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011); cf.

Commonwealth v. Ousley, 21 A.3d 1238, 1245 n.8 (Pa. Super. 2011)

(“Inasmuch as the filing of a post-sentence motion is not necessary in order

to preserve a legality of sentencing claim for direct appeal, and there is no

merit to Appellant’s underlying legality of sentencing claim, we find no relief

is due.”).

      Here, Copeland was informed of his post-sentencing rights in his

written guilty plea colloquy, and agreed that “the only things that can be

raised on appeal are the voluntariness of the plea, the jurisdiction of this

court to hear the plea, and the legality of whatever sentence is imposed.”

Written Plea Colloquy, 6/10/2013, at 2-3; see also Commonwealth v.

Stewart, 867 A.2d 589, 591 (Pa. Super. 2005) (“A plea of guilty forecloses

challenges to all matters except the voluntariness of the plea, the

jurisdiction of the court, or the legality of the sentence.”).




                                       -6-
J-S56018-14



       Copeland’s only challenge to his guilty plea is on the grounds of

involuntariness, a claim which, as previously discussed, lacks merit.

Therefore, Copeland has not proven that he was prejudiced by counsel’s

failure to file a post-sentence motion to correct his sentence.3 See Corley,
31 A.3d at 296; Ousley, 21 A.3d at 1245 n.8. Thus, Copeland’s allegation

of ineffective assistance of counsel on this ground does not merit relief.

Wah, 42 A.3d at 338-39.             Accordingly, the PCRA court did not err in

dismissing his petition. Lewis, 63 A.3d at 1278.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2014




____________________________________________


3
     We further observe that there is no support in the record for
Copeland’s claim that he, in fact, requested that counsel file post-sentence
motions or a direct appeal. See Lewis, 63 A.3d at 1278.



                                           -7-